El Juez Asociado Señor Wole.,
emitió la opinión del tribunal.
Este es un caso en que un acreedor halló que bienes embargados por él estaban sujetos a otro embargo anterior. Dicho acreedor instó procedimiento para anular el embargo anterior, y tuvo éxito. Se apela de la sentencia declarando *101tal nulidad. De una moción en que se solicita la desestima-ción del recurso por frívolo aparece que el embargo anterior* fué obtenido sin prestación de fianza, bajo la teoría errónea de que el pagaré a virtud del cual se demandaba en el litigio anterior era auténtico y no requería fianza. Se dictó sentencia sobre las alegaciones en sentido contrario. Nada bailamos en los autos que considerar en favor de los apelantes, y nada nos ban sugerido ellos.

Debe declararse con litgar la moción y desestimarse el recurso.